Citation Nr: 1700211	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for cluster headaches, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hernia with scar status post hernia repair, currently rated as 40 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Benjamin D. Walters, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During his hearing on August 10, 2016, prior to the promulgation of a decision by the Board, the Veteran testified on the record that he wishes to withdraw from appellate review his claims of entitlement to increased ratings for cluster headaches, hemorrhoids, and bilateral hernia with scar status post hernia repair.

2.  Resolving doubt in favor of the Veteran, his service-connected cluster headaches prevent him from securing or following substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to increased ratings for cluster headaches, hemorrhoids, and bilateral hernia with scar status post hernia repair, have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

In August 2016, the Veteran testified on the record that he wished to withdraw his claims of entitlement to increased ratings for cluster headaches, hemorrhoids, and bilateral hernia with scar status post hernia repair from appellate review.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the August 2016 testimony on the record satisfied the criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to increased ratings for cluster headaches, hemorrhoids, and bilateral hernia with scar status post hernia repair.  38 C.F.R. § 20.204 (2015).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2014).  As the claims of entitlement to increased ratings for cluster headaches, hemorrhoids, and bilateral hernia with scar status post hernia repair have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.



II.  TDIU

The Veteran contends that he is entitled to a TDIU because he is prevented from securing or following substantially gainful employment due to his service-connected disabilities.  After reviewing the record, the Board concludes that the Veteran's cluster headaches have prohibited him from securing and maintaining substantially gainful employment since June 30, 2010, the date his claim for TDIU was filed.  38 C.F.R. §§ 3.340, 3.341, 4.16.  As such, his claim for a TDIU will be granted.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (age may not be a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for cluster headaches, bilateral inguinal hernia status post repair, hemorrhoids, scars of the right middle, little and ring fingers with residual hand strain, and gastritis, for a combined schedular disability rating of 70 percent.

In June 2010, the Veteran submitted a VA Form 21-8940 in support of his application for a TDIU.  He reported two years of college and post service work as a chef, having last worked in 2007.  His job as a chef required him to be on his feet.


The Veteran underwent several VA examinations during the course of his appeal, including a January 2010 VA contract examination for aid and attendance.  During the examination, the Veteran reported experiencing headaches on average of five times per day, and stated that the headaches last for two hours during which time he has to stay in bed and is unable to do anything.  On the accompanying February 2010 examination report, it was noted that the Veteran had difficulty balancing, which affected his ability to walk and which could be described as cluster headaches with seizures.  The examiner further noted that a history of a car accident, a finger laceration, and an inability to take a shower at times due to the cluster headaches.  Furthermore, the Veteran reported memory loss, impairment in cognitive coordination, and that he was not allowed to cook.  He also had to avoid loud noise and bright lights.  The examiner noted the effects of the condition to be limited heavy lifting and limited activity related to the severity of headaches.  Similarly, a November 2014 Disability Benefits Questionnaire (DBQ) signed by a VA physician documents the Veteran's reports of prostrating headaches three to four times per week and that he cannot work with headaches.

Other evidence additionally supports the Veteran's claim.  In a June 2010 statement, a VA neurologist indicated that the Veteran is treated for migraine headaches and episodes of transient alteration of awareness.  She noted that the Veteran is unable to drive or perform manual labor due to his symptoms.  A prior March 2006 VA examination report also indicates that the Veteran missed up to three days per week due to his headaches.  Also supportive of the severity of the Veteran's headaches are private treatment records documenting multiple emergency room visits due to headaches, where the Veteran goes to receive oxygen for relief. 

Resolving all doubt in the Veteran's favor, the Board finds, based on the January 2010 examination, the November 2014 DBQ report, as well as the June 2010 neurologist's statement, that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected cluster headaches.  The Veteran has not participated in gainful employment since 2007.  Given his work history, education, and the nature of his headache symptoms, the evidence suggests that he would be incapable of performing the acts required for employment.  See Van Hoose, 4 Vet. App., at 363.  Given his history of work as a chef, and the frequency and severity of his headache symptoms - to specifically include problems with balance and alteration of mental state - it is unlikely that he would find a chef's work environment that did not require prolonged standing and balance, concentration, and would allow him to miss up to three days of work per week.  Specifically, the Board finds that the Veteran's multiple prostrating headaches occurring daily, with resulting balance problems and alteration of mental state, render him unemployable as of June 30, 2010, the date the claim was received.  The Board acknowledges that an August 2010 VA examiner did not find any effects of headaches on sedentary and physical employment; however applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In light of the above, the Board finds that the evidence of record supports the grant of TDIU.


ORDER

The appeal on the issue of entitlement to an increased rating for cluster headaches is dismissed.

The appeal on the issue of entitlement to an increased rating for hemorrhoids is dismissed.

The appeal on the issue of entitlement to an increased rating for bilateral hernia with scar status post hernia repair is dismissed.

A TDIU is granted effective June 20, 2010, subject to controlling regulations governing the payment of monetary awards.



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


